     Case: 3:19-cv-00374-TMR Doc #: 30 Filed: 07/22/20 Page: 1 of 1 PAGEID #: 225




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

TODD COLEMAN, on behalf of himself and             )
all others similarly situated,                     )   CASE NO.     3:19-cv-374
                                                   )
                 Plaintiff,                        )   JUDGE THOMAS M. ROSE
                                                   )
         v.                                        )
                                                   )
TROPHY NUT CO.,                                    )
                                                   )
                 Defendant.                        )

         On July 21, 2020, the parties appeared before the Court by telephone and through

counsel.1 During the call the parties represented to the Court that they are diligently working to

obtain records from certain non-party staffing companies and that these records are necessary to

finalize their settlement documents. For good cause shown, the Court extends the parties’ time to

file their Joint Motion for Settlement Approval2 by 45 days, or until and including September 7,

2020.



         IT IS SO ORDERED this 22nd day of July, 2020.


                                              *s/Thomas M. Rose
                                              ____________________________________
                                              THOMAS M. ROSE
                                              UNITED STATES DISTRICT COURT JUDGE




1
    ECF No. 29; and July 26, 2020 docket entry.
2
    The current due date is July 24, 2020 (ECF No. 27).
